DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the AFCP filed 07/20/22.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks, filed 07/20/22, with respect to the double patenting rejection of claims 1-3, 6-10 and 13 have been fully considered and are persuasive.  The double patenting rejection of these claims has been withdrawn particularly since a) the claims have been amended and b) the co-pending application no.16/266,755 claims have also been modified such that the provisional double patenting rejection is no longer applicable.  In particular, the claims no longer comprise the element of the “multi-sided ReLU as a non-linear function” and “further training…” limitations therefore, the Examiner deems the provisional nonstatutory double patenting rejection as rendered moot.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

In reference to claims 1 and 8, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a system for training an L2 non-expansive neural network that trains the neural network using at least one a multi-sided (claim 1) or two-sided (claim 8) ReLU as a non-linear function and increasing a confidence gap while further training the network to comprise a non-expansive neural network.
	Claims 2-7 and 9-13 depend upon allowable claims 1 and 8 respectively and are therefore also deemed allowable.
In reference to claim 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a system for training an L2 non-expansive neural network that trains the neural network using at least one of norm-pooling as a non-linear function, a two-sided ReLU as a non-linear function and increasing a confidence gap while further training the network to comprise a non-expansive neural network.
	Claims 15-20 depend upon allowable claim 14 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bach et al. (U.S. Publication 2018/0018553)
Bach et al. discloses performing a relevance score assignment for artificial neural networks.
Carreira et al. (U.S. Patent 11,361,546)
Carreira et al. discloses methods, systems and apparatus for processing video data using a neural network that implements a ReLU and my also include a non-linear activation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/2/22